 

Exhibit 10.1

 

Execution Version

 

FIRST AMENDMENT TO

AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT

 

This FIRST Amendment TO amended and restated CREDIT AND GUARANTY AGREEMENT (this
“Amendment”), dated August 7, 2020, is entered into by and among Black Knight
InfoServ, LLC, a Delaware limited liability company (the “Borrower”), Black
Knight Financial Services, LLC, a Delaware limited liability company
(“Holdings”), the Lenders party hereto (collectively constituting the Required
Lenders) and JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”). Capitalized terms used herein shall have
the meanings given to them in the Amended Credit Agreement (as defined below)
unless otherwise specified.

 

Recitals

 

WHEREAS, the Borrower, Holdings, the Subsidiaries of the Borrower from time to
time party thereto, the Lenders from time to time party thereto and the
Administrative Agent are parties to that certain Amended and Restated Credit and
Guaranty Agreement, dated as of April 30, 2018 (as amended, restated, amended
and restated, extended, supplemented or otherwise modified from time to time
prior to the date hereof, the “Credit Agreement” and as further amended by this
Amendment, the “Amended Credit Agreement”).

 

WHEREAS, pursuant to Section 11.01 of the Credit Agreement, the Borrower has
requested certain amendments be made to the Credit Agreement and the Lenders
party hereto (collectively constituting the Required Lenders) have agreed to
amend the Credit Agreement pursuant to the terms and conditions set forth herein
and therein.

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements herein contained, it is agreed as follows:

 

1.                   Amendments to Credit Agreement. Effective as of the First
Amendment Effective Date (defined below), the Credit Agreement is amended as
follows:

 

(a)                Section 1.01 of the Credit Agreement is hereby amended by
inserting in the appropriate alphabetical order the following new definitions:

 

““BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

 

“Covered Entity” means any of the following”

 

(i)            a “covered entity” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 252.82(b);

 

(ii)           a “covered bank” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 47.3(b); or

 

(iii)          a “covered FSI” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 382.2(b).

 

“Covered Party” has the meaning specified in Section 11.24.

 





 

 

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

 

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

 

“QFC Credit Support” has the meaning assigned to it in Section 11.24.

 

“Sapphire Acquisition” means the acquisition, directly or indirectly, by the
Borrower of all of the issued and outstanding equity of each Sapphire Target
pursuant to the terms of the Sapphire Acquisition Agreement.

 

“Sapphire Acquisition Agreement” means that certain Equity Purchase Agreement,
dated as of July 26, 2020, entered into by and among Parent, GTCR Fund XI/C LP,
a Delaware limited partnership, Sapphire Blocker, GTCR/OB Splitter LP, a
Delaware limited partnership, Sapphire Company, and OB Holdings I, LLC, a
Delaware limited liability company, in its capacity as the Seller
Representative.

 

“Sapphire Blocker” means GTCR/OB Blocker Corp., a Delaware corporation.

 

“Sapphire Company” means OB Acquisition, LLC, a Delaware limited liability
company.

 

“Sapphire Senior Unsecured Notes” means any debt securities issued by the
Borrower in a public offering registered under the Securities Act, or in an
offering exempt from (or not subject to) the registration requirements of the
Securities Act, in an aggregate principal amount not to exceed the lesser of (i)
$1,000,000,000 and (ii) the aggregate principal amount actually issued, (x) the
proceeds of which are to be applied directly or indirectly to finance the
Sapphire Acquisition, including the repayment of indebtedness as contemplated by
the Sapphire Acquisition Agreement, payment of all or a portion of the purchase
price and payment of the fees, costs and other expenses in respect of the
foregoing and (y) the terms of which may include a special mandatory redemption
(a “SMR Redemption”) of such debt securities in the event that the Sapphire
Acquisition is not completed by a date determined in or pursuant to the terms
and conditions of such debt securities at a redemption price equal to 100% of
the principal amount thereof, plus accrued and unpaid interest.

 

“Sapphire Notes SMR Escrow” means the deposit by the Borrower of the proceeds of
the Sapphire Senior Unsecured Notes, together with an amount necessary to
finance any customary prepayment of interest, into escrow pending consummation
of the Sapphire Acquisition or the requirement to effect an SMR Redemption (as
defined above) pursuant to the terms of the Sapphire Senior Unsecured Notes.

 

“Sapphire Target” means, collectively, Sapphire Company and Sapphire Blocker.”

 

“Supported QFC” has the meaning assigned to it in Section 11.24.

 

“U.S. Special Resolution Regime” has the meaning specified in Section 11.24.”

 



-2-

 

 

(b)                The definition of “Disqualified Equity Interests” in Section
1.01 of the Credit Agreement is hereby amended and restated in its entirety to
read as follows:

 

“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable, pursuant to a sinking
fund obligation or otherwise, in each case, other than (i) for Qualified Equity
Interests or (ii) as a result of a “change of control” or “asset sale”, (b) is
redeemable at the option of the holder thereof, in whole or in part, other than
(i) for Qualified Equity Interests or (ii) as a result of a “change of control”
or “asset sale”, (c) provides for the scheduled payments of dividends in cash,
or (d) is or becomes convertible into or exchangeable for Indebtedness or any
other Equity Interests that would constitute Disqualified Equity Interests, in
each case, prior to the date that is 91 days after the Latest Maturity Date;
provided, that (x) for purposes of clause (a) and (b) above, any Equity
Interests that would not constitute Disqualified Equity Interests but for
provisions thereof giving holders thereof (or the holders of any security into
or for which such Equity Interests are convertible, exchangeable or exercisable)
the right to require the issuer thereof to redeem such Equity Interests upon the
occurrence of a “change of control” or “asset sale” occurring prior to the date
that is 91 days after the Latest Maturity Date shall not constitute Disqualified
Equity Interests if the terms of such Equity Interests provide that the issuer
thereof will not redeem any such Equity Interest pursuant to such provisions
prior to the Termination Date and (y) for purposes of clause (a) through (d)
above, it is understood and agreed that if any such maturity, redemption
conversion, exchange, repurchase obligation or scheduled payment is in part,
only such part coming into effect prior to the date that is 91 days following
the Latest Maturity Date (determined at the time such Equity Interest is issued)
shall constitute Disqualified Equity Interests.

 

(c)                The definition of “Excluded Assets” in Section 1.01 of the
Credit Agreement is hereby amended by deleting the word “and” at the end of
clause (xiii) thereof, inserting the word “and” at the end of clause (xiv)
thereof and inserting the following clause (xv):

 

“(xv)     cash on deposit in respect of the Sapphire Notes SMR Escrow.”

 

(d)                The definition of “Excluded Subsidiary” in Section 1.01 of
the Credit Agreement is hereby amended by amending and restating clause (b)
thereof to read as follows:

 

“(b)      any (i) non-wholly owned Subsidiary that is prohibited by any
Organization Document or shareholder agreement (including a requirement to
obtain third-party consent) existing on the Closing Date (or, in the case of any
Subsidiary acquired or which becomes non-wholly owned after the Closing Date,
any Organization Document or shareholder agreement in existence at such time)
and (ii) any direct or indirect Subsidiary of any such non-wholly owned
Subsidiary that is an Excluded Subsidiary as a result of the foregoing clause
(i),”

 

(e)                Section 7.01 of the Credit Agreement is hereby amended by
deleting the word “and” at the end of clause (aa) thereof, inserting the word
“and” at the end of clause (bb) thereof and inserting the following clause (cc):

 



-3-

 

 

“(cc)     the Sapphire Notes SMR Escrow and any Lien on amounts on deposit in
the Sapphire Notes SMR Escrow for the benefit of the holders of the Sapphire
Senior Unsecured Notes and/or any trustee or agent in respect thereof.”

 

(f)                 Section 7.02 of the Credit Agreement is hereby amended by
deleting the word “and” at the end of clause (w) thereof, inserting the
following clauses (y) and (z) thereafter:

 

“(y)      the Sapphire Acquisition; and

 

(z)       Investments made in joint ventures as required by, or made pursuant
to, customary buy/sell arrangements between the joint venture parties set forth
in joint venture agreements and similar binding arrangements in each case
entered into in the ordinary course of business.”

 

(g)                Section 7.03(h) of the Credit Agreement is hereby amended by
inserting the following parenthetical to clause (ii)(2) of the proviso thereto
after the words “shall be subject to any mandatory redemption, repurchase,
repayment or sinking fund obligation”: “(other than customary provisions as a
result of a “change of control” or “asset sale”)”,

 

(h)                Section 7.03(z)(ii) of the Credit Agreement is hereby amended
by inserting the following parenthetical after the words “shall be subject to
any mandatory redemption, repurchase, repayment or sinking fund obligation”:
“(other than customary provisions as a result of a “change of control” or “asset
sale”)”, and

 

(i)                 Section 7.03 of the Credit Agreement is hereby amended by
deleting the word “and” at the end of clause (bb) thereof, inserting the word
“and” at the end of clause (cc) thereof and inserting the following clause (dd):

 

“(dd)     the Sapphire Senior Unsecured Notes.”

 

(j)                 The Credit Agreement is hereby amended by adding a Section
11.24 as follows:

 

“Acknowledgement Regarding Any Supported QFCs. To the extent that the Loan
Documents provide support, through a guarantee or otherwise, for Swap Contracts
or any other agreement or instrument that is a QFC (such support “QFC Credit
Support” and each such QFC a “Supported QFC”), the parties acknowledge and agree
as follows with respect to the resolution power of the Federal Deposit Insurance
Corporation under the Federal Deposit Insurance Act and Title II of the
Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States):

 

In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Loan Documents that might otherwise
apply to such Supported QFC or any QFC Credit Support that may be exercised
against such Covered Party are permitted to be exercised to no greater extent
than such Default Rights could be exercised under the U.S. Special Resolution
Regime if the Supported QFC and the Loan Documents were governed by the laws of
the United States or a state of the United States. Without limitation of the
foregoing, it is understood and agreed that rights and remedies of the parties
with respect to a Defaulting Lender shall in no event affect the rights of any
Covered Party with respect to a Supported QFC or any QFC Credit Support.”

 



-4-

 

 

2.                   Conditions of Effectiveness. The effectiveness of this
Amendment are subject to the satisfaction (or waiver) of the following
conditions (the date of satisfaction of such conditions being referred to herein
as the “First Amendment Effective Date”):

 

(a)                this Amendment shall have been duly executed by the Borrower,
the Required Lenders and the Administrative Agent (which may include a copy
transmitted by facsimile or other electronic method), and delivered to the
Administrative Agent; and

 

(b)                all fees and expenses required to be paid by (or on behalf
of) the Borrower to the Administrative Agent (including pursuant to Section
11.04 of the Credit Agreement) shall have been paid in full in cash.

 

3.                   Representations and Warranties. The Borrower hereby
represents and warrants to the Administrative Agent and the Lenders party hereto
as of the First Amendment Effective Date that:

 

(a)                this Amendment has been duly executed and delivered by the
Borrower and the Amended Credit Agreement constitutes a legal, valid and binding
obligation of the Borrower, enforceable against the Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy
insolvency, reorganization, receivership, moratorium or other Laws affecting
creditors’ rights generally and by general principles of equity; and

 

(b)                the representations and warranties contained in Article 5 of
the Amended Credit Agreement and the other Loan Documents are correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) on and as of the First Amendment
Effective Date as though made on and as of such date (except to the extent that
such representations and warranties relate solely to an earlier date, in which
case such representations and warranties shall be true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) as of such earlier date).

 

4.                   References. All references in the Credit Agreement to “this
Agreement” “hereunder”, “hereof”, “herein” or words of like import referring to
the Credit Agreement shall be deemed to refer to the Amended Credit Agreement;
and any and all references in the Loan Documents to the Credit Agreement shall
be deemed to refer to the Amended Credit Agreement. The Borrower acknowledges
and agrees that, on and after the First Amendment Effective Date, this Amendment
shall constitute a Loan Document for all purposes of the Amended Credit
Agreement.

 

5.                   No Waiver. The execution of this Amendment and the
acceptance of all other agreements and instruments related hereto shall not be
deemed to be a waiver of any Default or Event of Default under the Credit
Agreement or a waiver of any breach, default or event of default under any Loan
Document, whether or not known to Administrative Agent and whether or not
existing on the date of this Amendment. Except as specifically amended herein or
contemplated hereby, all Loan Documents shall continue to be in full force and
effect and are hereby in all respects ratified and confirmed. The execution,
delivery and effectiveness of this Amendment shall not operate as a waiver of
any right, power or remedy of any Lender or the Administrative Agent under any
of the Loan Documents, nor constitute a waiver of any provision of the Loan
Documents or in any way limit, impair or otherwise affect the rights and
remedies of the Lenders or the Administrative Agent under the Loan Documents.
Nothing herein shall be deemed to entitle the Borrower to a further consent to,
or a further waiver, amendment, modification or other change of, any of the
terms, conditions, obligations, covenants or agreements contained in the Amended
Credit Agreement or any other Loan Document in similar or different
circumstances.

 



-5-

 

 

6.                   Counterparts; Severability. This Amendment may be executed
in any number of counterparts, each of which, when so executed and delivered,
shall be deemed an original and all of which counterparts, when taken together,
shall constitute one and the same instrument. Delivery of an executed
counterpart of this Amendment by telefacsimile or other electronic method of
transmission (including deliveries by telecopy, emailed pdf. or any other
electronic means that reproduces an image of an actual executed signature page)
shall be equally as effective as delivery of an original executed counterpart of
this Amendment; provided that nothing herein shall require the Administrative
Agent to accept electronic signatures in any form or format without its prior
consent and pursuant to procedures approved by it; provided, further, without
limiting the foregoing, to the extent the Administrative Agent has agreed to
accept any electronic signature, the Administrative Agent and each of the
Lenders shall be entitled to rely on such electronic signature purportedly given
by or on behalf of the Borrower without further verification thereof and without
any obligation to review the appearance or form of any such electronic signature
and upon the request of the Administrative Agent or any Lender, any electronic
signature shall be promptly followed by a manually executed counterpart. If any
provision of this Amendment is held to be illegal, invalid or unenforceable, the
legality, validity and enforceability of the remaining provisions of this
Amendment shall not be affected or impaired thereby. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

7.                   Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK. THE PROVISIONS
OF SECTIONS 11.16(B) AND 11.17 OF THE AMENDED CREDIT AGREEMENT SHALL APPLY TO
THIS AMENDMENT TO THE SAME EXTENT AS IF FULLY SET FORTH HEREIN.

 

8.                   Indemnification. The Borrower hereby confirms that the
indemnification provisions set forth in Section 11.05 of the Amended Credit
Agreement shall apply to this Amendment and the transactions contemplated
hereby.

 

9.                   Acknowledgement and Reaffirmation of Guarantors. Holdings
and the Borrower acknowledge and agree on behalf of the Guarantors that this
Amendment does not operate to reduce or discharge the Guarantors’ obligations
under the Amended Credit Agreement and/or the Loan Documents. Holdings and the
Borrower on behalf of each Guarantor hereby ratify and confirms such Guarantors’
obligations under the Loan Documents including, without limitation, the
Guarantors’ guarantee of the Obligations and grant of the security interest in
the Collateral (as defined in the Collateral Documents) to secure the
Obligations.

 

[Signature Pages Follow]

 



-6-

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

 

  BLACK KNIGHT INFOSERV, LLC, as the Borrower       By: /s/ Michael L. Gravelle

Name:Michael L. Gravelle Title:Executive Vice President, General Counsel and
Corporate Secretary

 

      BLACK KNIGHT FINANCIAL SERVICES, LLC,   as Holdings       By: /s/ Michael
L. Gravelle

Name:Michael L. Gravelle Title:Executive Vice President, General Counsel and
Corporate Secretary

 

[Signature Page to First Amendment to Amended and Restated Credit and Guaranty
Agreement]

 





 

 

  JPMORGAN CHASE BANK, N.A.,   as Administrative Agent and Lender       By: /s/
Inderjeet Aneja     Name: Inderjeet Aneja     Title: Executive Director

 

[Signature Page to First Amendment to Amended and Restated Credit and Guaranty
Agreement]

 





 

 

 





 

 Bank of America, N.A.,  As a Revolving Credit Lender and Term Lender     By:/s/
Ravi Patel   Name: Ravi Patel   Title: Vice President

 

[Signature Page to First Amendment to Amended and Restated Credit and Guaranty
Agreement]

 





 

 



  PNC Bank National Association, as Lender         By: /s/ James Cullen    
Name: James Cullen     Title: Senior Vice President

 

[Signature Page to First Amendment to Amended and Restated Credit and Guaranty
Agreement]

 





 

 



  Truist Bank, as successor by merger to SunTrust Bank,   as Lender         By:
/s/ David Bennett     Name: David Bennett     Title: Director

 

[Signature Page to First Amendment to Amended and Restated Credit and Guaranty
Agreement]

 



 







 



  U.S. Bank National Association, as Lender       By: /s/ James F. Cooper    
Name: James F. Cooper     Title: Sr. Vice President

 

[Signature Page to First Amendment to Amended and Restated Credit and Guaranty
Agreement]

 



 



 



  Wells Fargo Bank, N.A.,   as a Revolving Credit Lender and Term Loan Lender  
    By: /s/ Nathan Paouncic     Name: Nathan Paouncic     Title: Vice President

 

[Signature Page to First Amendment to Amended and Restated Credit and Guaranty
Agreement]

 





 



 









 

  Bank of Montreal,   as a Revolving Credit Lender and Term Loan Lender      
By: /s/ Sean Ball     Name: Sean Ball     Title: Managing Director



 

[Signature Page to First Amendment to Amended and Restated Credit and Guaranty
Agreement]

 





 

 



  Capital One, National Association,   as a Revolving Credit Lender and Term
Loan Lender       By: /s/ Nirmal Bivek     Name: Nirmal Bivek     Title: Duly
Authorized Signatory

 

[Signature Page to First Amendment to Amended and Restated Credit and Guaranty
Agreement]





 



 



 

 

  Citizens Bank, N.A., as Lender       By: /s/ Jason Hembree     Name: Jason
Hembree     Title: Vice President



 

[Signature Page to First Amendment to Amended and Restated Credit and Guaranty
Agreement]

 





 



 

  Fifth Third Bank, National Association, as Lender       By: /s/ Eric Oberfield
    Name: Eric Oberfield     Title: Director



 

[Signature Page to First Amendment to Amended and Restated Credit and Guaranty
Agreement]

 



 



 







  Mizuho Bank, Ltd.,   as a Revolving Credit Lender and Term Loan Lender      
By: /s/ Tracy Rahn     Name: Tracy Rahn     Title: Executive Director



 

[Signature Page to First Amendment to Amended and Restated Credit and Guaranty
Agreement]

 



 



 



  Regions Bank, as Lender       By: /s/ Tyler Tirpak     Name: Tyler Tirpak    
Title: Associate



 

[Signature Page to First Amendment to Amended and Restated Credit and Guaranty
Agreement]

 



 



 



  Truist Bank, formerly known as Branch Banking and Trust Company, as Lender    
  By: /s/ David Bennett     Name: David Bennett     Title: Director



 

[Signature Page to First Amendment to Amended and Restated Credit and Guaranty
Agreement]

 





 





 



  Goldman Sachs Bank USA,   as a Revolving Credit Lender       By: /s/ David K.
Gaskell     Name: David K. Gaskell     Title: Authorized Signer



 

[Signature Page to First Amendment to Amended and Restated Credit and Guaranty
Agreement]

 





